LoRING, J.,
dissenting:
I think that the petition does not aver a purchase, and that a purchase cannot he inferred from the averments made, because the demurrer does not admit inferences which are matters for argument, hut only facts “sufficiently pleadedi. e., so expressly stated, that as to their inference and argument, pro and con are precluded.
And had the petition averred á purchase the defendants might have traversed it, and disproved it by showing that they sunk the schooner under their right to take private property for public use. And this would have shown that the case was removed from our jurisdiction by the act of Congress of July 4, 1864.
As to the other points in the case, I think that it is not shown that the loss of the schooner was by a war risk; and that the claim is not ■ barred by its presentation to the Third Auditor.
On the whole case, I am of opinion that the demurrer should he sustained, and judgment rendered for the defendants that they go without day, &c.